576 So. 2d 1385 (1991)
Vaughn M. PETERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2068.
District Court of Appeal of Florida, Fourth District.
April 10, 1991.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Douglas J. Glaid, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED. However, as conceded by the state, we must remand for correction of the written sentencing order. As to Count II, the trial judge correctly stated that appellant's misdemeanor conviction could not be enhanced, but erroneously marked the habitual offender section. Upon remand, the sentencing order for Count II must be corrected to reflect that the special sentencing provision for habitual offender status does not apply to the misdemeanor offense. § 775.084(1)(a)2, Fla. Stat. (1989).
DOWNEY, GLICKSTEIN and GARRETT, JJ., concur.